DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McNicholl et al. (US 20170056277 A1), herein referred to as McNicholl, in view of Berman (US 20160095777 A1), herein referred to as Berman.
Regarding claim 1, McNicholl discloses a patient lifting harness (harness 26), comprising: a vest having a rear panel affixed to a front panel (see FIGS. 9 and 10, front and rear sides of the harness 26); wherein the front panel defines a first portion removably securable to a second portion via at least one fastener, such that the first portion and second portion are selectively movable between an open configuration and a closed configuration (straps and/or clasps 25 and 27); wherein the vest further comprises an upper opening, a lower opening, and a pair of arm openings therethrough (see FIGS. 9 and 10, upper opening is disposed at the top of the harness 26 and lower opening disposed opposite of the upper opening with open shoulder portions 29); a plurality of loop connectors affixed to the rear panel (hoist point 40); McNicholl does not explicitly disclose wherein the plurality of loop connectors comprises an external loop having a plurality of cross members extending therebetween defining a plurality of loop openings. Berman, however, discloses a patient transport device 100 comprising a plurality of straps 109, 110, 112, 113, 114, 115, 116, 117, 118, 119, 120, and 121 wherein each of the straps further comprises loops 122 and 123 disposed within each of the straps for the purpose of facilitating lifting of the transport device with portions of said device being lifted at varying heights. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McNicholl with the straps and loops of Berman in order to facilitate variable lifting heights for an occupant placed in the harness.
Regarding claim 2, McNicholl (in view of Berman) teaches the arm openings terminate at a shoulder region of the vest (McNicholl, see FIGS. 9 and 10, open shoulder portions 29).
Regarding claim 3, McNicholl (in view of Berman) teaches the fasteners are secured to adjustable straps extending from the front portion (McNicholl, see para. [0054], straps and clasps 25 and 27 are adjustable).
Regarding claim 5, McNicholl (in view of Berman) teaches the plurality of loop connectors is disposed on opposing lateral sides of the rear panel adjacent to each of the arm openings and the lower opening (McNicholl teaches hoist points 40, 140 disposed according to the claimed configuration).
Regarding claim 6, McNicholl (in view of Berman) teaches a reinforcement layer about a proximal end of each of the plurality of loop connectors along the vest (Berman, see FIG. 6, strap concealment device 102).
Regarding claim 8, McNicholl (in view of Berman) teaches each of the plurality of cross members are color coded to identify a distance of each of the plurality of loop openings from the vest (Berman, see para. [0038] each loop is color coded for use).
Regarding claim 9, McNicholl (in view of Berman) teaches wherein the plurality of cross members is disposed at regular intervals along a length of the external loop (Berman, see FIG. 5, loops provide support at varying intervals along the length of the straps).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McNicholl, in view of Berman, and further in view of Hakamiun et al. (US 6175973 B1), herein referred to as Hakamiun.
Regarding claim 4, McNicholl (in view of Berman) does not explicitly teach an interior layer of the vest includes a padded material therein. Hakamiun, however, discloses a stand assist lift comprising a back-support piece 102 that can be formed from any flexible material, such as cotton, canvas, nylon, etc., that any number of layers can be used, and that other padding materials or no padding material can be used between layers (see Col. 6, lines 15-32, back-support piece can contain padding material between two layers of flexible material), for the purpose of providing a comfortable for an occupant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McNicholl with the layers and padding material of Hakamiun in order to provide comfort and support for a patient within the harness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McNicholl, in view of Berman, and further in view of Schroeder (US 20170341912 A1), herein referred to as Schroeder.
Regarding claim 7, McNicholl (in view of Berman) does not explicitly teach wherein each of the external loop and the plurality of cross members comprise an inelastic material. Examiner notes that even though neither McNicholl nor Berman teach straps comprising inelastic materials, it is old and known in the art to fabricate harnesses and slings comprising inelastic straps for the purpose of controllably facilitating lifting an occupant within. Furthermore, Schroeder, discloses a multipurpose emergency services strap comprising elongated strap portions of flexible fabric having high-strength material which are inelastic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McNicholl with the inelastic straps of Schroeder in order to fabricate a harness that can be used to controllably lift a person using high-strength and inelastic material.

Claims 10-12, 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McNicholl, in view of Berman, and further in view of Arnold (US 20130205466 A1), herein referred to as Arnold.
Regarding claim 10, McNicholl discloses a patient lifting harness (harness 26), comprising: a vest having a rear panel affixed to a front panel (see FIGS. 9 and 10, front and rear sides of the harness 26); wherein the front panel defines a first portion removably securable to a second portion via at least one fastener, such that the first portion and second portion are selectively movable between an open configuration and a closed configuration (straps and/or clasps 25 and 27); wherein the vest further comprises an upper opening, a lower opening, and a pair of arm openings therethrough (see FIGS. 9 and 10, upper opening is disposed at the top of the harness 26 and lower opening disposed opposite of the upper opening with open shoulder portions 29); a plurality of loop connectors affixed to the rear panel (hoist point 40, 140); a pair of thigh strap assemblies affixed to the vest along the lower opening (thigh straps 32, 132). McNicholl does not explicitly disclose wherein the plurality of loop connectors comprises an external loop having a plurality of cross members extending therebetween defining a plurality of loop openings. Berman, however, discloses a patient transport device 100 comprising a plurality of straps 109, 110, 112, 113, 114, 115, 116, 117, 118, 119, 120, and 121 wherein each of the straps further comprises loops 122 and 123 disposed within each of the straps for the purpose of facilitating lifting of the transport device with portions of said device being lifted at varying heights. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McNicholl with the straps and loops of Berman in order to facilitate variable lifting heights for an occupant placed in the harness. McNicholl does not explicitly disclose wherein a loop connector of the plurality of loop connectors is affixed to each of the pair of thigh strap assemblies. Arnold, however, discloses a progressive mobility assistance garment comprising thigh straps 300 and further comprising a carabineer connector 600 for the purpose of attaching the thigh straps of the mobility assistance garment to a lift. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McNicholl with the thigh straps and carabiner connector of Arnold in order to provide targeted lifting aid to the legs of a patient or occupant.
Regarding claim 11, McNicholl (in view of Berman and further in view of Arnold) teaches the arm openings terminate at a shoulder region of the vest (McNicholl, see FIGS. 9 and 10, open shoulder portions 29).
Regarding claim 12, McNicholl (in view of Berman and further in view of Arnold) teaches the fasteners are secured to adjustable straps extending from the front portion (McNicholl, see para. [0054], straps and clasps 25 and 27 are adjustable).
Regarding claim 14, McNicholl (in view of Berman and further in view of Arnold) teaches a reinforcement layer about a proximal end of each of the plurality of loop connectors along the vest (Berman, see FIG. 6, strap concealment device 102).
Regarding claim 15, McNicholl (in view of Berman and further in view of Arnold) teaches a reinforcement layer about a proximal end of each of the plurality of loop connectors along the vest (Berman, see FIG. 6, strap concealment device 102).
Regarding claim 17, McNicholl (in view of Berman and further in view of Arnold) teaches wherein the plurality of cross members is disposed at regular intervals along a length of the external loop (Berman, see FIG. 5, loops provide support at varying intervals along the length of the straps).
Regarding claim 18, McNicholl (in view of Berman and further in view of Arnold) teaches wherein each of the pair of thigh strap assemblies comprise a lateral panel and a pair of securement straps extending from a distal end of the lateral panel, wherein the securement straps include complementary fasteners thereon (McNicholl, see FIG. 9, also see para. [0057], thigh straps 32, 132 may be secured via releasable connectors).
Regarding claim 20, McNicholl (in view of Berman and further in view of Arnold) teaches wherein the lateral panel includes opposing arcuate edges defining a front opening and a rear opening through the pair of thigh strap assemblies (McNicholl, see FIGS. 9 and 10, thigh straps 32, 132 comprise connecting portions and lateral support portions where the connecting portions connect lateral portions to the vest portions of the harness and provide the claimed openings).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McNicholl, in view of Berman, Arnold, and further in view of Hakamiun.
Regarding claim 13, McNicholl (in view of Berman and further in view of Arnold) does not explicitly teach an interior layer of the vest includes a padded material therein. Hakamiun, however, discloses a stand assist lift comprising a back-support piece 102 that can be formed from any flexible material, such as cotton, canvas, nylon, etc., that any number of layers can be used, and that other padding materials or no padding material can be used between layers (see Col. 6, lines 15-32, back-support piece can contain padding material between two layers of flexible material), for the purpose of providing a comfortable for an occupant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McNicholl with the layers and padding material of Hakamiun in order to provide comfort and support for a patient within the harness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable McNicholl, in view of Berman, Arnold, and further in view of Schroeder.
Regarding claim 16, McNicholl (in view of Berman and further in view of Arnold) does not explicitly teach wherein each of the external loop and the plurality of cross members comprise an inelastic material. Examiner notes that even though neither McNicholl nor Berman teach straps comprising inelastic materials, it is old and known in the art to fabricate harnesses and slings comprising inelastic straps for the purpose of controllably facilitating lifting an occupant within. Furthermore, Schroeder, discloses a multipurpose emergency services strap comprising elongated strap portions of flexible fabric having high-strength material which are inelastic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McNicholl with the inelastic straps of Schroeder in order to fabricate a harness that can be used to controllably lift a person using high-strength and inelastic material.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McNicholl, in view of Berman, Arnold, and further in view of Clements (US 4390015 A), herein referred to as Clements.
Regarding claim 19, McNicholl (in view of Berman and further in view of Arnold) does not explicitly teach the securement straps comprise an elastic material. Clements, however, discloses a thigh support brace comprising elastic cloth 68 and 90 for the purpose of securing the support braces comfortably to the thighs of a person. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McNicholl with the elastic cloths of Clements in order to comfortably attach the thigh supports of the harness to the thighs of a person.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient harnesses relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include McNicholls, Berman, Arnold, Schroeder, Hakamiun, and Clements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/3/2022